DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 12/15/2021. Claims 1, 2, 7, 8, and 16-18 have been amended. Claims 4-6, 11-15, and 19 have been cancelled. No new claims have been added. Accordingly, claims 1-3, 7-10, 16-18, and 20 are now pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of in-vehicle data collection modules”, “a maintenance and service estimator module and “a maintenance and service review module” in claims 1-3, and 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “an in-vehicle data collection module”, “a maintenance and service estimator module and “a maintenance and service review module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-3, 7-10, 16-18, and 20 is/are directed to the abstract idea of predicting service and maintenance of vehicles.
The limitations of predicting when maintenance or service is required, determining and revising the statistical correlations, determining parts availability and ordering additional parts, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a module,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a module” language, “predicting, determining, and ordering” in the context of this claim encompasses the user mentally predict a time when maintenance or service are required based on available data, revise the statistical correlations and check and order parts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element “a maintenance and service estimator module and a maintenance and service review module” for the prediction and determining 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As shown above with respect to the integration of the abstract idea into a practical application, the additional elements of using the modules amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claims recite one or more sensors which do not add meaningful limitations to the idea of predicting service and maintenance of vehicles beyond the data gathering aspect which could be seen as insignificant extra solution activity, that is well known, and conventional activities in the art as demonstrated below in the art rejection. Accordingly, the claims are not patent eligible. Claims 3, 7-10, 17-18, and 20 are rejected under 35 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix US 6,677,854 B2 (hence Dix) in view of Klim et al US 2007/0156543 Q1 (hence Klim).
In re claims 1 and 16, Dix discloses a remote vehicle diagnostic system and teaches the claimed invention including:
A system for scheduling vehicle service and parts requirements within a region (Abstract) comprising: a plurality of in-vehicle data collection modules disposed in a plurality of vehicles of a common type operating within the region, said collection modules each including one or more sensors configured to collect information concerning operation of said vehicles within the region (Col.1, Line 
Wherein the maintenance and service review module is further configured to determine parts availability for the region (Abstract, Col.2, Lines 47-58, and Col.16, Lines 33-40)
However, Dix doesn’t explicitly teach the following:
order additional parts that are predicted to be needed in region such that inventory of parts meets predicted demand
Nevertheless, Klim discloses a spare parts inventory management system (Abstract) and teaches the following:
order additional parts that are predicted to be needed in region such that inventory of parts meets predicted demand (Abstract, and at least Paragraphs 0006, 0008, 0029, and 0032)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Dix reference with the spare parts inventory management system, as taught by Klim, in order to meet above average expectations for parts demand (Klim, Paragraph 0034 and Claim 14).
 
In re claim 2, Dix teaches the following:
wherein vehicles of a common type comprise vehicles having a common make and model and one or more of the following characteristics in common: equipment configuration, age, condition, and mileage (Col.13, Lines 63-67)
In re claim 3, Dix teaches the following:
wherein the historical maintenance and services records comprise at least one of: a maintenance or service item, a location where the maintenance or 
In re claim 8, Dix teaches the following:
wherein the maintenance and service prediction is transmitted using the in-vehicle transceiver to a mobile device or other device in possession of a driver of the vehicle or other authorized personnel (Fig.8, and Col.18, line 34 – Col19, Line 27)
In re claim 9, Dix teaches the following:
an in-vehicle display screen wherein the estimate when maintenance and service needs to be performed are displayed on the display screen (Col.1, Line 60-61)
In re claims 10 and 20, Dix teaches the following:
wherein the data collection module comprises at least one of an application on a mobile device operated by a driver or a service technician wherein the information is recorded automatically by the device or manually by the operator of the mobile device (Fig.3, and Col.6, Lines 35-38, and Col.9, Lines 57-67)
In re claim 17, Dix teaches the following:
one of determining and revising the statistical correlations used for predicting maintenance and service by relaying new information from said plurality of the vehicles, using in-vehicle transceivers, to transmit, to the transceiver in communication with the maintenance and service review module, 

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix and Klim as applied to claims 1 and 16 above and further in view of Boss et al US 8,060,274 B2 (hence Boss).
In re claims 7 and 18, Dix discloses the claimed invention as recited above and teaches the following:
a maintenance parts and materials database housed in a memory of the maintenance and service review module containing an inventory of parts and maintenance items referenced by: location; applicable vehicles; availability (Col.15, Table 2, and Col.16, Table 3); wherein the maintenance and service review module is further configured to estimate time and cost of maintenance or service and the availability of parts and materials in the region of the plurality of vehicles based on the predicted maintenance or service required as provided by the maintenance and service estimator module and transmitted by the in-vehicle transceiver (Abstract, Col.2, Lines 47-58, and Col.16, Lines 33-40)
However, Dix doesn’t explicitly teach the following:
by cost
Nevertheless, Boss discloses a vehicle maintenance scheduling and, more particularly, a method, system, and program product for scheduling vehicle 
by cost (Col.3, Line 60 – Col.4, line 5, and Col.6, Lines 16-28)
Therefore, it would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the database of the Dix reference, to include cost information of a repair, in order to recommend service based on cost in addition to other information (Boss, Col.6, Lines 16-28).

Response to Arguments
Applicant's arguments filed on 12/15/2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more have been fully considered but they are not persuasive.
With respect to applicant’s argument/remark that claim 1 includes specific sensors mounted in a plurality of vehicles and for that reason, claim 1 is not directed to a mental process, the examiner respectfully disagrees with that statement. As recited above, the additional element of the data collection modules each including one or more sensors does not add meaningful limitations to the idea of predicting service and maintenance of vehicles beyond the data gathering aspect which could be seen as insignificant extra solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
With respect to applicant’s argument/remark with respect to claims 1 and 16 that the claims recite a statistical model is used and such a model is a form of artificial 
Applicant’s arguments, see applicant’s arguments/remarks, filed on 12/15/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6, 8-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Dix have been fully considered but they are not persuasive. With respect to applicant’s argument that Dix does not disclose or suggest modification of the manufacturer’s recommended maintenance schedule based on historical maintenance and operational data as compared to current operational data, the examiner respectfully disagrees with that statement. Dix teaches modifying oil change operation based on maintenance analysis of other vehicles from the recommended 3000 miles to a shorter oil change interval that keeps the engine oil temperature within acceptable limits (Col.13, Line 6 – Col.14, Line  14, Line 38). 
Note: The applicant has amended claim 1 to include modified language from claim 15. Previous claim 15 required one of determining part availability and ordering additional parts while current claim 1 requires both limitations. Accordingly, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action in view of Dix and Klim et al US 2007/0156543 A1 (hence Klim) as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAMI KHATIB/Primary Examiner, Art Unit 3669